department of the treasury internal_revenue_service washington d c apr ona tax exempt and government nt ente ties uniform issue list legend taxpayer bank m amount x condition e date a date b age w dear taxpayer this letter is in response to a ruling_request submitted by you dated which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code cade in the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are a widow who is age w and has suffered a number of health problems including condition e since date a economy at that time after date a you erroneously liquidated your investment portfolio including your individual_retirement_arrangement ira as a result of this you received the distribution of amount x from your ira on date b because of these health problems and the page after later receiving treatment for the effects of these health problems especially condition e you became aware that you had erroneously closed your ira however at the time you realized your error you discovered that you could not rollover these ira funds since the sixty day period under sec_408 of the code had already expired you state that you intend to open an ira at bank m and deposit amount x into it if this waiver is granted based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount x because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that your health problems especially condition e prevented you from realizing that you had erroneously withdrawn amount x from your ira as part of the liquidation of your investment portfolio in addition you also did not realize the requirement to deposit amount x into an ira within the 60-day period therefore pursuant to sec_408 of the code we waive the 60-day rollover requirement with respect to the part of amount x that constitutes an eligible_rollover_distribution pursuant to sec_402 of the code an eligible_rollover_distribution can consist only of pre-tax amounts and earnings and does not include after-tax employee contributions or distributions required by sec_408 and sec_401 of the code because you are over age minimum distributions are required under these code sections you are granted a period of days from the issuance of this ruling letter to make your rollover if all other requirements of sec_408 of the code except the 60-day requirement are met with respect to the part of amount x that constituted an eligible_rollover_distribution such amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto page this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d at sincerely yours deel fat phen donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
